1    John van Loben Sels (SBN 201354)
     jvanlobensels@fishiplaw.com
2    Jennifer Shih (SBN 276225)
3
     jshih@fishiplaw.com
     Fish IP Law, LLP                                 JS-6
     333 Twin Dolphin Drive, Suite 200
4    Redwood City, CA 94065
     Telephone: (650) 517-9800
5    Facsimile: (650) 517-9898
6    Attorneys for Plaintiff
     Integrated Energy LLC
7
8                       UNITED STATES DISTRICT COURT
9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11   UNITED STATES, for the use and      Case No. 8:15-cv-01534-JVS-DFM
     benefit of INTEGRATED ENERGY
12   LLC, and INTEGRATED ENERGY
     LLC, a California corporation
13                                       JUDGMENT
          Plaintiff,
14
                 v.                      Judge:       Hon. James V. Selna
15                                       Courtroom:   10C
     SIEMENS GOVERNMENT
16   TECHNOLOGIES, INC., a Delaware
     corporation; SIEMENS INDUSTRY,
17   INC., a Delaware corporation; KIP
     FUNK, and FUNKS
18   ENGINEERING, a Colorado
     corporation, PYROCON, INC., a
19   Colorado corporation, PYROCON,
     LLC, a Colorado Limited Liability
20   company, and DOES 1 through 10,
     inclusive,
21
          Defendants.
22
23
24
25
26
27
28

                                    JUDGMENT
1          The above entitled case came on regularly for bench trial on March 5, 2019
2    in Courtroom 10C, with the Honorable James V. Selna presiding.
3          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that based on
4    the Court’s Findings of Fact and Conclusions of Law, a judgment is hereby entered
5    jointly and severally against Defendants Kip Funk, Funks Engineering, Pyrocon,
6    Inc., and Pyrocon, LLC (collectively “Funks Defendants”):
7             1. The Court incorporates by reference the Findings of Fact and
8                Conclusions of Law as stated orally on the record on March 5, 2019.
9                Dkt. 360.
10            2. Karen Bertram is the sole inventor of each and every claim of U.S.
11               Patent No. U.S. 9,422,480 (“the ‘480 Patent”).
12            3. Defendant Kip Funk did not conceive or contribute to the conception
13               of any claim of the ‘480 Patent.
14            4. Inventorship of the ‘480 Patent is hereby corrected to identify Karen
15               Bertram as the sole named inventor.
16            5. The Court hereby directs the Director of the United States Patent and
17               Trademark Office to issue a Certificate of Correction under 35 U.S.C.
18               §256, listing Karen Bertram as the sole inventor of the ‘480 Patent.
19            6. The Funks Defendants misappropriated Integrated Energy’s trade
20               secrets as a matter of law. Dkt. 331-1 at 5.
21            7. Default has been entered as to Defendants Funks Engineering,
22               Pyrocon, Inc., and Pyrocon, LLC. Dkts. 341 and 342.
23            8. Plaintiff was damaged by the Funks Defendants trade secret
24               misappropriation, and Plaintiff is hereby awarded damages jointly and
25               severally against Defendants Kip Funk, Funks Engineering and
26               Pyrocon, Inc. in the amount of $154,250.00. Dkt. 360.
27
28
                                        JUDGMENT
1           9. Plaintiff is the prevailing party and is entitled to costs jointly and
2              severally against the Funks Defendants under Federal Rule of Civil
3              Procedure Rule 54 (d).
4           10. This Court shall retain jurisdiction over all disputes between and
5              among the Parties arising out of this final judgment, including but not
6              limited to enforcement of the judgment.
7
8    IT IS SO ORDERED.
9
10   DATED: March 22, 2019
11                                        HONORABLE JAMES V. SELNA
12                                        UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       JUDGMENT
